Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-8, 10-12, 14-20 are rejected under 35 USC 102(a)(1) as being anticipated by Ohara et al. US 2010/0076722.  
 
     As to claim 1, 1. Ohara teaches a system for determining an angle of arrival for frequency modulated communications (see fig.17), said system comprising: a first antenna 4A capable of wirelessly receiving the frequency modulated communications to generate a first frequency modulated output; a second antenna 4B separated by a distance from the first antenna, the second antenna capable of wirelessly receiving the frequency modulated communications to generate a second frequency modulated output, wherein the first frequency modulated output and the second frequency modulated output are indicative of the frequency modulated communications arriving at the first and second antennas at different times (see figs.20A-20B); and a controller 7 configured to determine a phase difference between the first and second frequency modulated outputs received by the first and second antennas, wherein the phase difference is determined based on unmodulated forms determined from the first and second frequency modulated outputs (esp. c.f. [0268-0271, 0274]), whereby the phase difference is determined irrespective of frequency modulations in the first and second frequency modulated outputs (esp. c.f. [0268-0271, 0274]).     As to claim 2, Ohara teaches the system of claim 1 wherein the angle of arrival for the frequency modulated communications is determined based on the phase difference (esp. c.f. [0221-0222, 0267]).      As to claim 3, Ohara teaches the system of claim 1 comprising (see figs.16-17): a first receiver 4a is coupled to the first antenna to generate the first frequency modulated output; a second receiver 4b is coupled to the second antenna to generate the second frequency modulated output; the first and second frequency modulated outputs are generated simultaneously by the first and second receivers (see fig.20A-20B and [0103-0104]); and the phase difference is determined based on the first and second frequency modulated outputs (esp. c.f. [0014-0016]).     As to claim 4, Ohara teaches the system of claim 3 wherein the first and second receivers are phase locked (esp. c.f. [0160]).          As to claim 6, Tal teaches the system of claim 1 wherein: the first 4a and second antennas 4b are operably coupled to a receiver; the receiver generates a first received signal corresponding to the first frequency modulated output for a first duration (through 6a1 and 6b1), the first received signal being indicative of frequency modulations in the frequency modulated communications; and the receiver generates a second received signal corresponding to the second frequency modulated output for a second duration (through 6a2 and 6b2), the second received signal being 

Claim Objections
Claims 5 and 9 and 13 are objected to for depending upon a rejected base claim but would otherwise be allowable. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646